Exhibit 10.24

EXECUTION COPY

 

AMENDMENT AND RESTATEMENT AGREEMENT dated as of February 6, 2006 (this
“Agreement”), among ON SEMICONDUCTOR CORPORATION (“Holdings”), SEMICONDUCTOR
COMPONENTS INDUSTRIES, LLC (the “Borrower”), the LENDERS party hereto and
JPMORGAN CHASE BANK, N.A., as administrative agent (the “Administrative Agent”),
under the Amended and Restated Credit Agreement dated as of August 4, 1999, as
amended and restated as of December 23, 2004 and as amended as of November 4,
2005 (as in effect on the date hereof, the “Existing Credit Agreement”), among
Holdings, the Borrower, the lenders party thereto and the Administrative Agent.

 

WHEREAS Holdings and the Borrower have requested, and the Restatement Lenders
and the Administrative Agent have agreed, upon the terms and subject to the
conditions set forth herein, that (a) the Renewing Term Lenders referred to
below and the Additional Term Lenders referred to below extend credit in the
form of Term Loans on the Restatement Effective Date in an aggregate principal
amount equal to $639,061,990.58 and (b) the Existing Credit Agreement be amended
and restated as provided herein.

 

NOW, THEREFORE, Holdings, the Borrower, the Restatement Lenders and the
Administrative Agent hereby agree as follows:

 

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Restated Credit Agreement
referred to below. As used in this Agreement, “Restatement Lenders” means, at
any time, (a) the Renewing Term Lenders referred to below, (b) the Additional
Term Lenders referred to below and (c) for purposes of the conditions to the
transactions described in Section 4 of this Agreement, the Required Lenders
under (and as defined in) the Existing Credit Agreement.

 

SECTION 2. Restatement Effective Date. (a) The transactions provided for in
Sections 3 and 4 hereof shall be consummated at a closing to be held on the
Restatement Effective Date at the offices of Cravath, Swaine & Moore LLP, or at
such other time and place as the parties hereto shall agree upon.

 

(b) The “Restatement Effective Date” shall be specified by the Borrower, and
shall be a date, not later than February 6, 2006, as of which all the conditions
set forth or referred to in Section 5 hereof shall have been satisfied. The
Borrower, by giving not less than one Business Day’s written notice, (i) shall
propose a date as the Restatement Effective Date to the Administrative Agent and
(ii) may change a previously proposed date for the Restatement Effective Date,
provided that the Borrower agrees that the provisions of Section 2.16 of the
Restated Credit Agreement shall apply in the event of any such change. The
Administrative Agent shall notify the Restatement Lenders of the proposed date.
This Agreement shall terminate at 5:00 p.m., New York City time, on February 6,
2006, if the Restatement Effective Date shall not have occurred at or prior to
such time.



--------------------------------------------------------------------------------

SECTION 3. Term Loans. (a) Subject to the terms and conditions set forth herein,
each Person identified on Schedule I hereto as a Term Lender (a “Term Lender”)
agrees to make Term Loans to the Borrower on the Restatement Effective Date in
an aggregate principal amount not exceeding its Term Commitment. A Term Lender’s
“Term Commitment” means its commitment to make Term Loans hereunder, expressed
as an amount representing the maximum aggregate principal amount of Term Loans
to be made by such Term Lender, as set forth in Schedule I hereto. The Term
Commitments are several and no Term Lender will be responsible for any other
Term Lender’s failure to make Term Loans. The Term Loans shall be made in the
manner contemplated by paragraphs (c) and (d) of this Section.

 

(b) Each Person that holds an existing Tranche G Term Loan under, and as defined
in, the Existing Credit Agreement (a “Tranche G Term Loan”, and each such Person
holding a Tranche G Term Loan being an “Existing Term Lender”) that executes
this Agreement specifically in the capacity of a “Renewing Term Lender” on a
signature page hereto (a “Renewing Term Lender”) will be deemed on the
Restatement Effective Date to have agreed to the terms of this Agreement and to
have a Term Commitment in its capacity as a Renewing Term Lender equal to the
lesser of its Term Commitment set forth on Schedule I hereto and the outstanding
principal amount of its Tranche G Term Loans immediately prior to the
Restatement Effective Date (its “Existing Term Loans”). Each Existing Term
Lender that executes this Agreement specifically in the capacity of a Consenting
Lender on a signature page hereto which does not have a Term Commitment set
forth on Schedule I hereto shall be deemed on the Restatement Effective Date to
have consented to this Agreement but shall not have any commitment to make Term
Loans. Each Term Lender (other than a Renewing Term Lender in its capacity as
such) is referred to herein as an “Additional Term Lender”, it being understood
that, if a Term Lender is both a Renewing Term Lender and an Additional Term
Lender, then (i) its Term Commitment in its capacity as a Renewing Term Lender
shall equal the outstanding principal amount of its Existing Term Loans and
(ii) its Term Commitment in its capacity as an Additional Term Lender shall
equal the excess of its total Term Commitment over the outstanding principal
amount of its Existing Term Loans.

 

(c) The Term Loans to be made by each Renewing Term Lender on the Restatement
Effective Date shall be made by converting Indebtedness represented by the
outstanding principal amount of its Existing Term Loans (not exceeding its Term
Commitment) to, and exchanging such Indebtedness for, Term Loans in an equal
principal amount (on a net basis without requiring any transfer of funds), and
such Indebtedness shall remain outstanding under the Restated Credit Agreement
as Term Loans. The Term Loans to be made by each Additional Term Lender on the
Restatement Effective Date shall be made by transferring funds to the
Administrative Agent, in the manner contemplated by Section 2.06 of the Restated
Credit Agreement, in an amount equal to such Additional Term Lender’s Term
Commitment (in its capacity as an Additional Term Lender).



--------------------------------------------------------------------------------

(d) Term Loans shall be made on the Restatement Effective Date as ABR Borrowings
or, if the Borrower shall have delivered an irrevocable written request to such
effect to the Administrative Agent at least two Business Days prior to the
Restatement Effective Date, Eurodollar Borrowings (with respect to any such
request for Eurodollar Borrowings, it is understood and agreed that in the event
the Term Loans are not borrowed on the Restatement Effective Date, the Borrower
shall compensate each Term Lender for any loss, cost or expense incurred by such
Term Lender in respect of such event to the same extent as if such Term Lender
were entitled to compensation therefor pursuant to Section 2.16 of the Existing
Credit Agreement). The provisions of Sections 2.02 and 2.06 of the Restated
Credit Agreement shall apply for all purposes of making the Term Loans, except
as otherwise provided herein.

 

(e) The Borrower hereby irrevocably authorizes and directs the Administrative
Agent on the Restatement Effective Date to apply the proceeds of the Term Loans
to prepay, pursuant to Section 2.11(a) of the Existing Credit Agreement, the
Existing Term Loans outstanding as of such date (other than those converted to
and exchanged for Term Loans as provided above). On the Restatement Effective
Date, the Borrower shall pay, without applying the proceeds of the Term Loans,
the accrued and unpaid interest on the Existing Term Loans (including those
converted to and exchanged for Term Loans as provided above) and any other
amounts (including amounts under Section 2.16 of the Existing Credit Agreement)
owing in respect of the Existing Term Loans. The conversion and exchange of all
or any portion of an Existing Term Loan for a Term Loan shall be treated as a
repayment thereof for purposes of Section 2.16 of the Existing Credit Agreement.

 

(f) Unless the Administrative Agent shall have received notice from an
Additional Term Lender prior to the Restatement Effective Date that such
Additional Term Lender will not make available to the Administrative Agent such
Additional Term Lender’s share of such Term Loan Borrowing, the Administrative
Agent may assume that such Additional Term Lender has made such share available
on such date in accordance with this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if any Additional Term Lender has in fact defaulted in making its share
of such Term Loan Borrowing, then the applicable Additional Term Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such defaulted amount (to the extent so advanced by the Administrative Agent on
behalf of such defaulting Additional Term Lender), together with interest on
such amount at the interest rate applicable to ABR Loans from the Restatement
Effective Date to the date of payment. Upon any such payment by the Borrower,
the Borrower shall have the right, at the defaulting Additional Term Lender’s
expense, upon notice to the defaulting Additional Term Lender and to the
Administrative Agent, to require such defaulting Additional Term Lender to
transfer and assign without recourse (in accordance with and subject to the
restrictions contained in Section 9.04 of the Restated Credit Agreement) all its
interests, rights and obligations as an Additional Term Lender under the
Restated Credit Agreement to another financial institution which shall assume
such interests, rights and obligations, provided that (i) no such assignment
shall conflict with any law, rule or regulation or order of any Governmental
Authority and (ii) the assignee shall pay, in immediately available funds on the
date of such



--------------------------------------------------------------------------------

assignment, (A) to the Administrative Agent, (1) the outstanding principal of,
and interest accrued to the date of payment on, the defaulted amount of the Term
Loans advanced by the Administrative Agent on the defaulting Additional Term
Lender’s behalf under the Restated Credit Agreement that was not paid by the
Borrower to the Administrative Agent pursuant to the preceding sentence and
(2) all other amounts accrued for the Administrative Agent’s account or owed to
it under the Restated Credit Agreement in respect of such defaulted amount of
Term Loans and (B) to the Borrower, the outstanding principal of, and interest
accrued to the date of payment on, the defaulted amount of the Term Loans that
the Borrower paid to the Administrative Agent pursuant to the preceding
sentence.

 

SECTION 4. Amendment and Restatement of the Existing Credit Agreement; Loans and
Letters of Credit; Amendment of Security Documents.

 

(a) Effective on the Restatement Effective Date, immediately upon the
consummation of the transactions set forth in Section 3 above, the Existing
Credit Agreement (excluding the annexes, schedules and exhibits thereto that are
not attached as part of Exhibit A hereto) is hereby amended and restated to read
in its entirety as set forth in Exhibit A hereto (the “Restated Credit
Agreement”). From and after the effectiveness of such amendment and restatement,
the terms “Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”,
“hereof” and words of similar import, as used in the Restated Credit Agreement,
shall, unless the context otherwise requires, refer to the Restated Credit
Agreement, and the term “Credit Agreement”, as used in the other Loan Documents,
shall mean the Restated Credit Agreement.

 

(b) All Revolving Commitments in effect under the Existing Credit Agreement on
the Restatement Effective Date shall continue in effect under the Restated
Credit Agreement, and all Revolving Loans, Swingline Loans and Letters of Credit
outstanding under the Existing Credit Agreement on the Restatement Effective
Date shall continue to be outstanding under the Restated Credit Agreement, and
on and after the Restatement Effective Date, the terms of the Restated Credit
Agreement will govern the rights and obligations of Holdings, the Borrower, the
Lenders, the applicable Issuing Bank and the Administrative Agent with respect
thereto.

 

(c) Effective on the Restatement Effective Date, (i) each Lender under, and as
defined in, the Existing Credit Agreement that is not a Term Lender or Revolving
Lender as defined herein shall be released from all its obligations under the
Existing Credit Agreement and shall not have any obligations under the Restated
Credit Agreement, and (ii) each Term Lender and Revolving Lender as defined
herein shall be deemed to be a party to the Restated Credit Agreement, together
with Holdings, the Borrower and the Administrative Agent, and the Restated
Credit Agreement shall govern the rights and obligations of the parties hereto
with respect to the Term Loans and Revolving Commitments; provided that the
foregoing shall not be construed to discharge or release the Borrower from any
obligations owed to any Lenders under the Existing Credit Agreement that cease
to be Lenders under the Restated Credit Agreement, including obligations under
Sections 2.15, 2.16, 2.17 or 9.03 thereof.



--------------------------------------------------------------------------------

(d) The parties thereto that are Lenders under, and as defined in, the Existing
Credit Agreement hereby waive any requirement under the Existing Credit
Agreement of notice of prepayment of Existing Term Loans under the Existing
Credit Agreement provided for herein.

 

(e) The Restatement Lenders hereby consent to the amendment of the Security
Documents to implement the provisions of the Restated Credit Agreement.

 

SECTION 5. Conditions. The consummation of the transactions set forth in
Sections 3 and 4 of this Agreement shall be subject to the satisfaction of the
following conditions precedent:

 

(a) The Administrative Agent (or its counsel) shall have received from each of
Holdings, the Borrower and the Restatement Lenders either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

 

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Restatement
Effective Date) of each of (i) Cleary Gottlieb Steen & Hamilton LLP, counsel for
the Borrower, substantially in the form of Exhibit B-1, (ii) Gust Rosenfeld
P.L.C., Arizona local counsel for the Borrower, substantially in the form of
Exhibit B-2, and (iii) Hinckley, Allen & Snyder LLP, Rhode Island local counsel
for the Borrower, substantially in the form of Exhibit B-3, and, in the case of
each such opinion required by this paragraph, covering such other matters
relating to the Loan Parties, the Loan Documents or the Restatement Transactions
as the Restatement Lenders shall reasonably request. The Borrower hereby
requests such counsel to deliver such opinions.

 

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Restatement Transactions and any other customary legal
matters relating to the Loan Parties, the Loan Documents or the Restatement
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

(d) Each of the conditions set forth in Section 4.02 of the Restated Credit
Agreement shall be satisfied, and the Administrative Agent shall have received a
certificate, dated the Restatement Effective Date and signed by the President, a
Vice President or a Financial Officer of the Borrower, confirming satisfaction
of the conditions set forth in paragraphs (a) and (b) of Section 4.02 of the
Restated Credit Agreement.

 

(e) The Administrative Agent shall have received all fees and other amounts due
and payable in connection with this Agreement and the Existing Credit Agreement
on or prior to the Restatement Effective Date, including, to the extent invoiced
in writing at least one Business Day prior to the Restatement Effective Date,
reimbursement or payment of all reasonable documented out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any other Loan Document.



--------------------------------------------------------------------------------

(f) The Collateral and Guarantee Requirement shall be satisfied after giving
effect to the Restatement Transactions, and in connection therewith the
Administrative Agent shall have received (i) a completed Perfection Certificate
with respect to the Loan Parties (including the Subsidiaries party to the
Reaffirmation Agreement) dated the Restatement Effective Date and signed by an
executive officer or Financial Officer of the Borrower, together with all
attachments contemplated thereby, (ii) the results of a search of the Uniform
Commercial Code (or equivalent) filings made with respect to the Loan Parties
(including the Subsidiaries party to the Reaffirmation Agreement) in the
jurisdictions contemplated by the Perfection Certificate and the copies of the
financing statements (or similar documents) disclosed by such research and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are expressly
permitted by the Restated Credit Agreement, (iii) all documents and instruments,
including Uniform Commercial Code financing statements, required by law or
reasonably requested by the Collateral Agent to be filed, registered or recorded
to create the Liens intended to be created by the Security Agreement and the
Pledge Agreement (including any supplements thereto), after giving effect to the
Restatement Transactions, and perfect such Liens to the extent required by, and
with the priority required by, the Security Agreement and the Pledge Agreement
and (iv) (A) amendments to each Mortgage with respect to each Mortgaged Property
providing that the Term Loans (in addition to the other Obligations) shall be
secured by a Lien on each such Mortgaged Property, (B) endorsements to existing
policy or policies of title insurance issued by a nationally recognized title
insurance company, insuring the Lien of each such Mortgage as amended so remains
a valid first Lien on the Mortgaged Property described therein, free of any
other Liens except as expressly permitted by Section 6.02 of the Restated Credit
Agreement, together with such endorsements, coinsurance and reinsurance as the
Collateral Agent or the Restatement Lenders may reasonably request and (C) such
surveys, abstracts, appraisals, legal opinions and other documents as the
Collateral Agent or the Restatement Lenders may reasonably request with respect
to any such Mortgage or Mortgaged Property.

 

(g) A Reaffirmation Agreement substantially in the form of Exhibit C hereto
shall have been executed and delivered by each party thereto.

 

(h) The Revolving Lenders and Term Lenders shall have received, to the extent
requested, all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

 

The Administrative Agent shall notify the Borrower and the Restatement Lenders
of the Restatement Effective Date, and such notice shall be conclusive and
binding. Notwithstanding the foregoing, the consummation of the transactions set
forth in Sections 3 and 4 of this Agreement and the obligations of the Term
Lenders to make Term Loans and the Revolving Commitments of the Revolving
Lenders provided for herein shall not become effective unless each of the
foregoing conditions is satisfied at or prior to 5:00 p.m., New York City time,
on February 6, 2006 (and, in the event such conditions are not so satisfied or
waived, this Agreement shall terminate at such time).



--------------------------------------------------------------------------------

SECTION 6. Effectiveness; Counterparts; Amendments. This Agreement shall become
effective when copies hereof which, when taken together, bear the signatures of
Holdings, the Borrower, the Administrative Agent and the Restatement Lenders
shall have been received by the Administrative Agent. This Agreement may not be
amended nor may any provision hereof be waived except pursuant to a writing
signed by Holdings, the Borrower, the Administrative Agent and the Restatement
Lenders. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 7. No Novation. This Agreement shall not extinguish the Loans
outstanding under the Existing Credit Agreement, except to the extent actually
prepaid as provided herein. The provisions of Sections 2.15, 2.16, 2.17 and 9.03
of the Existing Credit Agreement will continue to be effective as to all matters
arising out of or in any way related to facts or events existing or occurring
prior to the Restatement Effective Date. This Agreement shall be a Loan Document
for all purposes.

 

SECTION 8. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 9.01 of the Restated Credit Agreement or, in the case of a
notice to any Existing Term Lender, in accordance with Section 9.01 of the
Existing Credit Agreement.

 

SECTION 9. Applicable Law; Waiver of Jury Trial. (A) THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

(B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF THE RESTATED
CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

 

SECTION 10. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

ON SEMICONDUCTOR CORPORATION,       By  

/s/ DONALD A. COLVIN

--------------------------------------------------------------------------------

      Name:   Donald A. Colvin       Title:  

Senior Vice President and

Chief Financial Officer

 

SEMICONDUCTOR COMPONENTS
INDUSTRIES, LLC,       By  

/s/ DONALD A. COLVIN

--------------------------------------------------------------------------------

      Name:   Donald A. Colvin       Title:  

Senior Vice President and

Chief Financial Officer

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent,       By  

/s/ DAVID MALLETT

--------------------------------------------------------------------------------

      Name:   David Mallett       Title:   Vice President



--------------------------------------------------------------------------------

    SIGNATURE PAGE TO THE AMENDMENT AND
RESTATEMENT AGREEMENT AMONG ON
SEMICONDUCTOR CORPORATION,
SEMICONDUCTOR COMPONENTS
INDUSTRIES, LLC, THE LENDERS PARTY
THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT Name of Institution:   Executing solely as a
Consenting Lender:           By  

 

--------------------------------------------------------------------------------

          Name:               Title:     Executing as a Renewing Term Lender:  
        By  

 

--------------------------------------------------------------------------------

          Name:               Title:     Executing as an Additional Term Lender:
          By  

 

--------------------------------------------------------------------------------

          Name:               Title:    

 

[Not included in this filing are numerous signature pagers for the numerous
lenders under the Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

Schedules


--------------------------------------------------------------------------------

    Schedule I   Commitments

 

Exhibits


--------------------------------------------------------------------------------

    Exhibit A  

Amended and Restated Credit Agreement

Exhibit B-1  

Form of Opinion of Cleary Gottlieb Steen & Hamilton LLP

Exhibit B-2  

Form of Opinion of Gust Rosenfeld P.L.C.

Exhibit B-3  

Form of Opinion of Hinckley, Allen & Snyder LLP

Exhibit C  

Form of Reaffirmation Agreement